Citation Nr: 1102996	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  03-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an effective date earlier than November 9, 
2000, for the award of a 70 percent rating for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1969, 
including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2003, the Veteran testified during a hearing before a 
Veterans Law Judge who is no longer employed at the Board.  In 
March 2007, the Board notified the Veteran of his right to have 
another hearing before a Veterans Law Judge.  He declined the 
opportunity for another hearing.

In July 2007, the Board granted service connection for coronary 
artery disease and remanded the remaining issues on appeal for 
further development.  


FINDINGS OF FACT

1.  The Veteran's hypertension is proximately due to or the 
result of his service-connected posttraumatic stress disorder.

2.  There was no pending claim of entitlement to an increased 
rating for posttraumatic stress disorder prior to November 9, 
2000, and it was not factually ascertainable that an increase in 
the disorder was shown within the one-year period prior to 
November 9, 2000, based upon the applicable legal criteria and 
the evidence of record.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for hypertension as secondary to 
posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for an effective date earlier than November 9, 
2000, for the award of a 70 percent rating for posttraumatic 
stress disorder have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the Board's favorable determination with respect to 
the claim of entitlement to service connection for hypertension, 
no further discussion of VCAA compliance is needed at this time.  

Regarding the earlier effective date claim, pursuant to the July 
2007 remand, fully compliant notice was issued in a December 2007 
communication, and the claim was thereafter readjudicated in 
September 2009.  Accordingly, any timing deficiency has here been 
appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  In accordance with the remand, the RO 
issued the Dingess notice and attempted to obtain records from 
the West Haven VA Medical Center (VAMC) and Norwich Vet Center.  
Here, the Board notes that there were no treatment notes from the 
West Haven VAMC for the requested period.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a Board hearing.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If 
hypertension is manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   
Service connection may be also granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability  and the in-service 
disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2010).  That regulation permits 
service connection not only for disability caused by service-
connected disability, but also for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See id.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran contends that his hypertension is secondary to his 
service-connected posttraumatic stress disorder (PTSD).  

Initially, the Board observes that service connection for 
coronary artery disease as secondary to PTSD has been 
established.  The Board also notes that hypertension is an early 
symptom long preceding the development of other chronic 
cardiovascular diseases.  38 C.F.R. § 3.309(a).  

After a careful review of the record, the Board finds that 
service connection for hypertension as secondary to PTSD is 
warranted.

The record does not show, and the Veteran does not contend, that 
he developed hypertension in service or within one year 
thereafter.  The first sign of hypertension appears in private 
treatment notes dated in the late 1980s  showing elevated blood 
pressure readings.  See Diagnostic Code 7101, 38 C.F.R. § 4104 
(2010).  In this case, July 2005 and October 2006 independent 
medical opinions found against any relationship between the 
Veteran's hypertension and PTSD.  However, in November 2002 and 
January 2007 letters, the Veteran's private treating physician 
opined that the PTSD significantly contributed to the development 
of the hypertension.  Moreover, the latter private communication 
directly addressed the negative opinions, with the physician 
specifically noting that the Veteran's PTSD prohibited weight 
loss, better blood pressure control, cigarette smoking cessation, 
and eating a proper diet.  As his treating doctor, such physician 
had first-hand knowledge of these factors.  

It is acknowledged that the January 2007 private letter primarily 
addressed the relationship between PTSD and coronary artery 
disease.  However, the physician did expressly state that PTSD 
significantly impacted the Veteran's ability to control his blood 
pressure.  Moreover, while the independent medical opinion in 
October 2006 held that hypertension was not likely due to PTSD 
since the Veteran's blood pressure readings were normal for years 
after the onset of PTSD, 
such opinion did not appear to account for the gradual affects of 
lifestyle choices, such as poor eating, that the record has 
demonstrated as being impacted by the PTSD.  For these reasons, 
the private, favorable opinions of record are deemed at least as 
probative, if not more so, than the negative conclusions.  

Thus, resolving all reasonable doubt in the Veteran's favor, 
service connection for hypertension as secondary to PTSD is 
warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than November 9, 2000, for the award of a 70 percent 
rating for PTSD.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).

Specifically, with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after that 
date; otherwise the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2010).  

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, or a person 
acting as next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2010).  

Under 38 C.F.R. § 3.157(a) (2010), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability that 
may establish entitlement.  38 C.F.R. § 3.157(b)(1) (2010).  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  Id.  The date on which evidence is 
received from a private physician or layman is the date that will 
be used for effective date purposes.  38 C.F.R. § 3.157 (b)(2).

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2010), a 70 
percent rating for PTSD is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  

After a careful review of the record, the Board finds that an 
effective date earlier than November 9, 2000, for the award of a 
70 percent rating for PTSD is not warranted.

Initially, the Board notes that the Veteran did not disagree with 
the April 1998 rating decision that granted service connection 
for PTSD and assigned a 30 percent rating effective May 1, 1995.  
Thus, given the finality of the April 1998 rating decision, the 
effective date of the award of a 70 percent rating for PTSD can 
be no earlier than this date.  

The Board next notes that there is no correspondence from the 
Veteran dated prior to the November 9, 2000, claim for increase.  
Thus, the Board finds that there was no pending claim of 
entitlement to an increased rating for PTSD prior to November 9, 
2000.

The Board has also considered whether a report of examination or 
hospitalization can be cited as an informal claim for increase.  
However, to the extent that any VA or private medical records 
subsequent to the last final rating decision in April 1998 and 
prior to November 9, 2000, may serve as a claim date under 
38 C.F.R. § 3.157, no such record indicates entitlement to a 70 
percent rating.  As the controlling date is the later of the 
claim date and the date entitlement arose, an earlier award on 
this basis is precluded.  Indeed, the treatment records within 
the relevant time frame addresses the Veteran's cardiac problems, 
noting that he was on Wellbutrin but not otherwise detailing his 
psychiatric symptoms.   

Given the above, the Board finds that it was not factually 
ascertainable that an increase in PTSD was shown within the one-
year period prior to November 9, 2000, based upon the applicable 
legal criteria and the evidence of record.

In sum, an effective date earlier than November 9, 2000, for the 
award of a 70 percent rating for PTSD is not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
49.




ORDER

Service connection for hypertension as secondary to PTSD is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

An effective date earlier than November 9, 2000, for the award of 
a 70 percent rating for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


